                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                        AT NASHVILLE

JOSHUA GARTON,                                        )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )      Case No. 3:21-cv-00338
                                                      )      Judge Aleta A. Trauger
W. RAY CROUCH, et al.,                                )
                                                      )
        Defendants.                                   )


                               DEFENDANTS’ MOTION TO STRIKE


        Defendants Bradley Nealon, Russell Winkler, Joshua Melton, Joseph Craig, and Andrew

Vallee, 1 pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, move to strike Exhibits 1

(DE 1-1) and 2 (DE 1-2) from Plaintiff’s Complaint (DE 1), as such material is redundant,

immaterial, and/or impertinent to the instant cause of action and nothing contained therein qualifies

as a “written instrument” under Fed. R. Civ. P. 10(c). In support of this motion, Defendants rely

on their memorandum of law filed contemporaneously herewith.




1
 At the time of filing, Defendant David Rausch has not been served. Plaintiff attempted to serve Defendant Rausch
by mailing a copy of the summons and complaint via certified mail; however, the mailing was returned to the sender,
Mr. Horwitz, by the United States Postal Office. (See DE 19, 19-1, 19-2, and 19-3).




     Case 3:21-cv-00338 Document 23 Filed 06/18/21 Page 1 of 2 PageID #: 490
                                             Respectfully submitted,

                                             HERBERT H. SLATERY III
                                             Attorney General and Reporter

                                             s/ AMANDA JORDAN
                                             AMANDA JORDAN, BPR #29243
                                             MEGHAN MURPHY, BPR #34061
                                             Senior Assistant Attorneys General
                                             Civil Law Division
                                             P.O. Box 20207
                                             Nashville, Tennessee 37202-0207
                                             Office: 615-532-5070
                                             Fax: 615-532-2541
                                             amanda.jordan@ag.tn.gov


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies on June 18, 2021, a true and accurate copy of the
foregoing was filed electronically and sent by way of the Court’s electronic filing system to:

       DANIEL A. HORWITZ
       LINDSAY B. SMITH
       Horwitz Law, PLLC
       4016 Westlawn Drive
       Nashville, TN 37209
       Attorney for Plaintiff

       MARY ELIZABETH MCCULLOHS
       Senior Assistant Attorney General
       Office of the Attorney General
       P.O. Box 20207
       Nashville, TN 37202-0207
       Attorney for Defendant W. Ray Crouch

       ROSS SMITH
       Farrar & Bates, LLP
       12 Cadillac Drive, Suite 480
       Brentwood, TN 37027
       Attorney for Defendants City of Dickson and Donald Arnold


                                                       s/ Amanda Jordan
                                                       AMANDA JORDAN
                                                       Senior Assistant Attorney General




    Case 3:21-cv-00338 Document 23 Filed 06/18/21 Page 2 of 2 PageID #: 491
